Title: Thomas Jefferson to Claude Victoire Herard (Leuba), 10 December 1819
From: Jefferson, Thomas
To: Herard, Claude Victoire


					
						
							Monto
							Dec. 10. 19.
						
					
					Th:J presents his respects to Miss Gabrielle Valtin, & is truly sensible of the painful situation of herself & her father as described in her letter of the 8th this moment recieved. he regrets equally his own inability to administer any relief to them, the difficulties of the times, which she cannot but know having fallen with oppressive weight on himself. not having the pleasure of any personal knolege of miss Valtin, he is unable to certify to others any fact respecting her, and considers the certificates of those who have the benefit of her acqce as amply sufficient. he therefore returns her those she sent him, with the assurance of his respect
				